PER CURIAM:
Epitomized Opinion
A petition for a receiver for the assets of B. was filed July 12, 1922, at which time B. was occupying as a homestead certain real estate belonging to his wife. The property was sold and left by B. before the 20th of July. On July 27th the receiver was appointed and took possession of all B.'s assets. Before the sale of the assets B. demanded his exemption of $500 in lieu of homestead. The lower court ordered the receiver to ray B.’s claim. The receiver appealed to this court. Held:
B. is entitled to the exemption since neither he nor his wife was possessed of real estate which was occupied by them as a homestead at the time of the appointment of the receiver, and the taking poss^B sion of the assets. Decree accordingly.